Title: To George Washington from Charles Carter, 27 September 1798
From: Carter, Charles
To: Washington, George



My dear Sir,
Fauquier, Septr 27th 1798

When we set out for the upper Country, Mrs Carter and I indulged the pleasing Thoughts of paying our respects to the good people of Mount Vernon before we return’d to the Place of small Comfort, but Alas, How often are our most sanguine Hopes, Inclinations and Expectations baffled and prove abortive—an unlucky accident which you have heard of, has deprived us of that pleasure, and very nearly taken from me an affectionate Wife—God be praised, the good Woman is now out of danger, and I flatter myself a little more time with proper care will restore her to her usual good state of health.
I need not request of you my dear Sir, to believe me, when I say, the information we recieved of your late Indisposition depress’d our Spirits, and that the Intelligence of your recovery had the contrary

effect. Taking this for granted—I desire the favour of you to present me very respectfully to Mrs Washington, and assure her, that I most sincerely congratulate and rejoice with Her upon the happy Occasion—and that it may please Heaven to prolong your Life to a very late period with that strength of Mind and Health of Body you have hitherto enjoyed, is my ardent prayer, and this I beg, not altogether for the sake of your Family—Friends and Connexions, but also for the Good of our Country. Your affectionate humble Servant

Chars Carter

